DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10, 13, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US Publication No.: US 2013/0027656 A1 of record, “Escuti”) in view of Usukura et al (US Publication No.: US 2015/0293409 A1, “Usukura”). 
Regarding Claim 1, Escuti discloses an optical device (Figure 1 or Figure 9A or Figure 10B):
A first polarization grating structure having a first thickness (Figure 1 or Figure 9A, first polarization grating structure 101 or 901, first thickness d1), the first polarization grating structure comprising:
A first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants (Figure 1 or Figure 9A, layer 101/901 has at least three sublayers; Paragraph 0097 discloses chiral dopant); and
A second polarization grating structure over the first polarization grating structure (Figure 1 or Figure 9A, second polarization grating structure 102 or 902), the second polarization grating structure having a second thickness (Figure 1 or Figure 9A, layer 102/902 has a second thickness d2) and comprising:
A second plurality of liquid crystal sublayer comprising liquid crystal molecules and chiral dopants (Figure 1 or Figure 9A, second plurality of liquid crystal sub layers in layer 902/102; Paragraph 0097), wherein
At least one of the following are different between the first and second polarization grating structures:
Thickness of the first and second polarization grating structures (Figure 1 or Figure 9A, first thickness d1 is different than second thickness d2);
Concentrations of chiral dopants in the first and second polarization structures (Paragraph 0092); or
Chiral dopants of the first and second polarization grating structures, wherein the different chiral dopants of the first and second polarization grating structures have a same handedness (Paragraph 0097).
Escuti fails to disclose a first alignment layer, where the first polarization grating structure is over the first alignment layer, and a second alignment layer over the first polarization grating structure, where the second polarization grating structure is over the second alignment layer.
However, Usukura discloses a similar device comprising a first alignment layer, where the first polarization grating structure is over the first alignment layer, and a second alignment layer over the first polarization grating structure, where the second polarization grating structure is over the second alignment layer (Usukura, Figure 13B, first polarization grating structure 34, first alignment layer 36, second alignment layer 36’, second polarization grating structure 34’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include alignment layers in between the grating structures as disclosed by Usukura. One would have been motivated to do so for the purpose of pre-tilting liquid crystal molecules to optimize orientation (Usukura, Paragraph 0070). 

Regarding Claim 2, Escuti in view of Usukura discloses the device of claim 1, wherein the liquid crystal molecules are chiral nematic liquid crystal molecules (Paragraph 0081).

	Regarding Claim 4, Escuti in view of Usukura discloses the device of claim 1, wherein thicknesses of the first and second polarization grating structures differ by an amount less than about 10um (Table 1 discloses a difference of .7 um).

	Regarding Claim 5, Escuti in view of Usukura discloses the device of claim 1, wherein the liquid crystal molecules of the first plurality of liquid crystal sublayer form first repeating units having a first periodicity along a lateral axis and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity along the lateral axis (Figure 9A (or Figure 10B) discloses first repeating units having a first periodicity in first polarization grating structure 901 and second repeating units having a second periodicity in second polarization grating structure 902).

	Regarding Claim 6, Escuti in view of Usukura discloses the device of claim 5, wherein a first shift distance between immediately adjacent repeating units of the plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle (Figure 9A discloses first and second tilt angles).

Regarding Claim 10, Escuti in view of Usukura discloses the device of claim 6, wherein the first tilt angle and the second tilt angle about -85 degrees and 85 degrees (Figure 9A, at least some liquid crystal molecules must have a tilt angle between -85 degrees and 85 degrees).

Regarding Claim 13, Escuti in view of Usukura discloses the device of claim 1, wherein the first and second polarization grating structures are over a waveguide (Paragraph 0152). 

Regarding Claim 18, Escuti in view of Usukura discloses the device of claim 6, further comprising a third polarization grating structure over the second polarization grating structure (Figure 10B, first polarization grating structure 1001, second polarization grating structure 1002, third polarization grating structure 1003), the third polarization grating structure including a third plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants (Figure 10B; Paragraph 0115), wherein
At least one of the following are different between the first, second, and the third polarization grating structure:
Thicknesses of the first, second and third polarization grating structures (Figure 10B, first thickness d1 is different than second thickness d2 and third thickness d3; Paragraph 0115);
Concentrations of chiral dopants in the first, second, and third polarization structures (Paragraph 0092); or
Chiral dopants of the first, second, and third polarization grating structures, wherein the different chiral dopants of the first and second polarization grating structures have a same handedness (Paragraph 0097; Figure 10B).

	Regarding Claim 20, Escuti in view of Usukura discloses the device of claim 18, wherein the liquid crystal sublayers of each of the first, second, and third polarization grating structures have different compositions than others of the first, second, and third polarization grating structures (Paragraph 0097; Paragraph 0115; Figure 10B). 

	Regarding Claim 21, Escuti in view of Usukura discloses the device of claim 1.
	Escuti fails to disclose that the second alignment layer has a different pattern than the first alignment layer.
	However, Usukura discloses a similar device where the second alignment layer has a different pattern than the first alignment layer (Usukura, Figure 13B, first polarization grating structure 34, first alignment layer 36, second alignment layer 36’, second polarization grating structure 34’; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include alignment layers in between the grating structures as disclosed by Usukura. One would have been motivated to do so for the purpose of pre-tilting liquid crystal molecules to optimize orientation (Usukura, Paragraph 0070). 

Regarding Claim 22, Escuti discloses an optical device (Figure 1 or Figure 9A or Figure 10B):
A first polarization grating structure having a first thickness (Figure 1 or Figure 9A, first polarization grating structure 101 or 901, first thickness d1), the first polarization grating structure comprising:
A first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants (Figure 1 or Figure 9A, layer 101/901 has at least three sublayers; Paragraph 0097 discloses chiral dopant); and
A second polarization grating structure over the first polarization grating structure (Figure 1 or Figure 9A, second polarization grating structure 102 or 902), the second polarization grating structure having a second thickness (Figure 1 or Figure 9A, layer 102/902 has a second thickness d2) and comprising:
A second plurality of liquid crystal sublayer comprising liquid crystal molecules and chiral dopants (Figure 1 or Figure 9A, second plurality of liquid crystal sub layers in layer 902/102; Paragraph 0097), wherein
At least one of the following are different between the first and second polarization grating structures:
Thickness of the first and second polarization grating structures (Figure 1 or Figure 9A, first thickness d1 is different than second thickness d2);
Concentrations of chiral dopants in the first and second polarization structures (Paragraph 0092); or
Chiral dopants of the first and second polarization grating structures, wherein the different chiral dopants of the first and second polarization grating structures have a same handedness (Paragraph 0097).
Escuti fails to disclose that the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity along a lateral axis and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity along the lateral axis; wherein each of the first and second repeating units comprise at least three liquid crystal molecules having a progression of orientations along the lateral axis.
However, Usukura discloses a similar device where the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity along a lateral axis and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity along the lateral axis; wherein each of the first and second repeating units comprise at least three liquid crystal molecules having a progression of orientations along the lateral axis (Usukura, Figure 13B, first polarization grating structure 34, second polarization grating structure 34’, as annotated below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include sublayers as disclosed by Usukura. One would have been motivated to do so for the purpose of controlling the diffraction device and optimizing the diffracting characteristics to be improved and uniform (Usukura, Paragraph 0110). 

    PNG
    media_image1.png
    373
    642
    media_image1.png
    Greyscale


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US Publication No.: US 2010/0225876 A1, “Escuti’876”) in view of Usukura.
Regarding Claim 1, Escuti discloses an optical device (Figure 1C/Figure 5):
A first polarization grating structure having a first thickness (Figure 1C, first polarization grating structure 101, first thickness d1), the first polarization grating structure comprising:
A first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants (Figure 1 layer 101 has at least three sublayers; Paragraph 0075 discloses chiral dopant); and
A second polarization grating structure over the first polarization grating structure (Figure 1C, second polarization grating structure 102), the second polarization grating structure having a second thickness (Figure 1C, layer 102 has a second thickness d2) and comprising:
A second plurality of liquid crystal sublayer comprising liquid crystal molecules and chiral dopants (Figure 1C, second plurality of liquid crystal sub layers in layer 102; Paragraph 0075), wherein
At least one of the following are different between the first and second polarization grating structures:
Thickness of the first and second polarization grating structures (Figure 1C; Paragraph 0059);
Concentrations of chiral dopants in the first and second polarization structures (Paragraph 0075); or
Chiral dopants of the first and second polarization grating structures, wherein the different chiral dopants of the first and second polarization grating structures have a same handedness (Paragraph 0075).
Escuti’876 fails to disclose a first alignment layer, where the first polarization grating structure is over the first alignment layer, and a second alignment layer over the first polarization grating structure, where the second polarization grating structure is over the second alignment layer.
However, Usukura discloses a similar device comprising a first alignment layer, where the first polarization grating structure is over the first alignment layer, and a second alignment layer over the first polarization grating structure, where the second polarization grating structure is over the second alignment layer (Usukura, Figure 13B, first polarization grating structure 34, first alignment layer 36, second alignment layer 38, second polarization grating structure 34’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include alignment layers in between the grating structures as disclosed by Usukura. One would have been motivated to do so for the purpose of pre-tilting liquid crystal molecules to optimize orientation (Usukura, Paragraph 0070). 

Regarding Claim 3, Escuti’876 in view of Usukura discloses the device of claim 1, wherein the chiral dopant concentrations of the first and second polarization grating structures differ by about .1 wt-% or more (Paragraph 0075). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti in view of Usukura in further view of Escuti et al (US Publication No.: US 2016/0033698 A1, “Escuti’698).
Regarding Claim 9, Escuti in view of Usukura discloses the device of claim 6.
Escuti fails to disclose that the repeating units of successively higher levels of the liquid crystal sublayers of the first and second polarization grating structures are shifted in a same direction.
However, Escuti’698 discloses a similar device where the repeating units of successively higher levels of the liquid crystal sublayers of the first and second polarization grating structures are shifted in a same direction (Escuti’698, Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to have repeating units being shifted in a same direction as disclosed by Escuti’698. One would have been motivated to do so for the purpose of facilitating high quality liquid crystal alignment (Escuti’698, Paragraph 0086). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti in view of Usukura in further view of Okada et al (US Publication No.: US 2012/0123074 A1, “Okada”).
Regarding Claim 11, Escuti in view of Usukura discloses the device of claim 1.
Escuti fails to explicitly disclose that the liquid crystal molecules in the plurality of sublayers comprise liquid crystalline di-acrylate.
However, Okada discloses a similar device where the liquid crystal molecules in the plurality of sublayers comprise liquid crystalline di-acrylate (Okada, Paragraphs 0070-0071; Paragraph 0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Escuti to use liquid crystalline di-acrylate as disclosed by Okada. One would have been motivated to do so for the purpose of increasing transmittance of light thereby increasing diffraction efficiency (Okada, Paragraph 0117). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti in view of Usukura in further view of Bowley et al (US Patent No.: US 6,538,775 B1 of record, “Bowley”).
Regarding Claim 12, Escuti in view of Usukura discloses the device of claim 1.
Escuti fails to disclose that a spacing along the thickness axis between adjacent sublayers of the first plurality of liquid crystal sublayers is larger than a spacing along the thickness axis between adjacent sublayers of the second plurality of liquid crystal sublayers.
However, Bowley discloses a similar device where a spacing along the thickness axis between adjacent sublayers of the first plurality of liquid crystal sublayers is larger than a spacing along the thickness axis between adjacent sublayers of the second plurality of liquid crystal sublayers (Bowley, Figure 2C, first plurality of liquid crystal sublayers 56, second plurality of liquid crystal sublayers 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to have a particular spacing between sublayers as disclosed by Bowley. One would have been motivated to do so for the purpose of forming multiple regions with different holographic light patterns (Bowley, Column 8, l.29-40).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti in view of Usukura in further view of Weng et al (US Publication No.: US 2017/0373459 A1 of record, “Weng”).
Regarding Claim 14, Escuti in view of Usukura discloses the device of claim 13.
Escuti fails to disclose that the first and second polarization grating structures are in-coupling optical elements configured to in-couple an incident beam of light into the waveguide such that the incident beam of light propagates through the waveguide by total internal reflection.
However, Weng discloses a similar device where the first and second polarization grating structures are in-coupling optical elements configured to in-couple an incident beam of light into the waveguide such that the incident beam of light propagates through the waveguide by total internal reflection (Weng, Paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include the first and second polarization gratings as in-coupling optical elements as disclosed by Weng. One would have been motivated to do so for the purpose of forming a micro-display for a 2D/3D wearable device (Weng, Paragraph 0058). 

Regarding Claim 15, Escuti in view of Weng and Usukura discloses the device of claim 14.
Escuti fails to disclose that the first and second polarization grating are out-coupling optical elements configured to out-couple an incident beam of light propagating through the waveguide by total internal reflection.
However, Weng discloses a similar device where the first and second polarization grating are out-coupling optical elements configured to out-couple an incident beam of light propagating through the waveguide by total internal reflection (Weng, Paragraph 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include the first and second polarization gratings as out-coupling optical elements as disclosed by Weng. One would have been motivated to do so for the purpose of forming a micro-display for a 2D/3D wearable device (Weng, Paragraph 0058). 

Regarding Claim 16, Escuti in view of Weng discloses the device of claim 14.
Escuti fails to disclose that the first and second polarization grating structures are orthogonal pupil expanders configured to redirect light propagating through the waveguide by total internal reflection, wherein the redirected light continuous to propagate through the waveguide by total internal reflection. 
However, Weng discloses a similar device where the first and second polarization grating structures are orthogonal pupil expanders configured to redirect light propagating through the waveguide by total internal reflection, wherein the redirected light continuous to propagate through the waveguide by total internal reflection (Weng, Paragraphs 0058-0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include the first and second polarization gratings as pupil expanders as disclosed by Weng. One would have been motivated to do so for the purpose of forming a micro-display for a 2D/3D wearable device (Weng, Paragraph 0058). 

Regarding Claim 17, Escuti in view of Weng and Usukura discloses the device of claim 14.
Escuti fails to disclose a stack of waveguides, each waveguide comprising first and second polarization grating structures comprising plurality of liquid crystal sublayers having tilt angles of different magnitudes.
However, Weng discloses a similar device comprising a stack of waveguides, each waveguide comprising first and second polarization grating structures comprising plurality of liquid crystal sublayers having tilt angles of different magnitudes (Weng, Figure 14; Paragraphs 0058-0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Escuti to include a stack of waveguides as disclosed by Weng. One would have been motivated to do so for the purpose of forming a micro-display for a 2D/3D wearable device (Weng, Paragraph 0058). 

Allowable Subject Matter
Claims 7-8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art of record does not teach or suggest a first polarization grating structure having a first thickness and a first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants; and a second polarization grating structure having a second thickness and comprising a second plurality of liquid crystal sublayers, wherein at least one of the following are different between the first and second polarization grating structures: thicknesses of the first and polarization grating structures; concentrations of chiral dopants or chiral dopants of the first and second polarization grating structures, wherein the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity, wherein a first shift distance between immediately adjacent repeating units of the first plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle, wherein the first shift distance is larger than the second shift distance, in combination with the remaining features recited in the claim. 
The prior art of Escuti (US 2013/0027656 A1) discloses a first polarization grating structure having a first thickness and a first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants; and a second polarization grating structure having a second thickness and comprising a second plurality of liquid crystal sublayers, wherein at least one of the following are different between the first and second polarization grating structures: thicknesses of the first and polarization grating structures; concentrations of chiral dopants or chiral dopants of the first and second polarization grating structures, wherein the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity, wherein a first shift distance between immediately adjacent repeating units of the first plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle (Escuti, Figures 1 or 9A; Paragraph 0097). Escuti fails to disclose that the first shift distance is larger than the second shift distance. The prior art of Escuti’698 (US 2016/0033698 A1) also discloses a device where the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity, wherein a first shift distance between immediately adjacent repeating units of the first plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle (Escuti’698, Figure 6). However, Escuti’698 fails to disclose that the first shift distance is larger than the second shift distance.
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 would be allowable by virtue of its dependence on claim 7.

Regarding Claim 19, the prior art of record does not teach or suggest a first polarization grating structure having a first thickness and a first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants; and a second polarization grating structure having a second thickness and comprising a second plurality of liquid crystal sublayers, wherein at least one of the following are different between the first and second polarization grating structures: thicknesses of the first and polarization grating structures; concentrations of chiral dopants or chiral dopants of the first and second polarization grating structures, wherein the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity, wherein a first shift distance between immediately adjacent repeating units of the first plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle, further comprising a third polarization grating structure including a third plurality of liquid crystal sublayers, wherein third liquid crystal molecules form repeating units having a third periodicity, wherein the repeating units are laterally shifted by a third shift distance in comparison to similar repeating units of immediately adjacent one of the plurality of sublayers, wherein the repeating units shifted by the third shift distance define a third tilt angle with respect to the normal to the lateral axis, wherein magnitudes of the first, second, and third tilt angles are different, in combination with the remaining features recited in the claim.
The prior art of Escuti (US 2013/0027656 A1) discloses a first polarization grating structure having a first thickness and a first plurality of liquid crystal sublayers comprising liquid crystal molecules and chiral dopants; and a second polarization grating structure having a second thickness and comprising a second plurality of liquid crystal sublayers, wherein at least one of the following are different between the first and second polarization grating structures: thicknesses of the first and polarization grating structures; concentrations of chiral dopants or chiral dopants of the first and second polarization grating structures, wherein the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity, wherein a first shift distance between immediately adjacent repeating units of the first plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle (Escuti, Figures 1 or 9A; Paragraph 0097). Escuti fails to disclose a third polarization grating structure including a third plurality of liquid crystal sublayers, wherein third liquid crystal molecules form repeating units having a third periodicity, wherein the repeating units are laterally shifted by a third shift distance in comparison to similar repeating units of immediately adjacent one of the plurality of sublayers, wherein the repeating units shifted by the third shift distance define a third tilt angle with respect to the normal to the lateral axis, wherein magnitudes of the first, second, and third tilt angles are different. The prior art of Escuti’698 (US 2016/0033698 A1) also discloses a device where the liquid crystal molecules of the first plurality of liquid crystal sublayers form first repeating units having a first periodicity and the liquid crystal molecules of the second plurality of liquid crystal sublayers form second repeating units having a second periodicity, wherein a first shift distance between immediately adjacent repeating units of the first plurality of sublayers define a first tilt angle, and a second shift distance between immediately adjacent repeating units of the second plurality of sublayers define a second tilt angle (Escuti’698, Figure 6). Escuti’698 also discloses a third polarization grating structure (Figure 6). However, Escuti fails to disclose a difference in the first, second, and third tilt angles.
 Therefore, Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871